Stephens, J.
1. A promise by the maker to the holder of a promissory note after the maturity of the note, to pay a part of the accrued indebtedness, is not a good consideration for an agreement by the holder to extend the time of payment, and therefore does not operate to release a surety.
2. Where the holder of a note applies to other indebtedness due him by the maker a payment made by the maker on the note, it does not operate to increase the existing liability of the surety, and therefore does not release the surety.
3. This being a suit by the holder against the surety on a note, and it appearing from the facts pleaded by the surety that he is not indebted to the plaintiff in the full amount sued for, by reason of the principal debtor having reduced the amount of the indebtedness by a payment of a certain sum, the plea to this-extent set up a good defense, and the court erred in striking it on demurrer.
*687Decided February 27, 1924.
Complaint; from city court of Carrollton—Judge I-Iood. March 16, 1923.
Beo,ll & Smith, for plaintiff in error.
Smith & Millican, contra.
4. The striking of the plea was error affecting- the verdict and judgment for the plaintiff.

Judgment reversed.


Jenlovns, P. J,. and Bell, J., concur.